DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 11-16, in the reply filed on 26 April 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I and II reflect a single inventive concept and should be examined together and no serious burden exists.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 26 April 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0122326).
Considering claims 1 and 11, Chen teaches an electrodeposited nano-twin copper layer formed on a substrate (abstract) used in semi-conductor devices (Paragraph 5).  The copper layer comprises over 50% by volume of a plurality of crystal grains formed in a stack connected with one another (i.e. a columnar stack) (Paragraph 17) where at least 50% of the surface area of the nano-twins being oriented in a [111] orientation (Paragraph 19) and an angle between neighboring crystal grains is 0-20˚ (Paragraph 17).
While not teaching where the angle between adjacent columnar grains is greater than 20˚ the teaching of up to 20˚ disclosed by Chen is sufficiently close to “greater than 20˚” (e.g. 20.00000000001˚) and the courts have held that a prima facie case of obvious exists where claimed ranges do not overlap, but are sufficiently close such that one would expect the materials to possess the same properties.  See MPEP 2144.05.  As such, the claimed copper layer would have been obvious to one of ordinary skill in the art in view of the disclosure of Chen as this is considered a conventionally known nano-
Considering claims 2 and 13, Chen teaches where the thickness of the copper layer is 0.1-500 microns (Paragraph 20).  See MPEP 2144.05.
Considering claims 3 and 14, Chen teaches where it is preferred that all of the nano-twin grains have a [111] orientation (Paragraph 23-24).
Considering claims 4 and 15, Chen teaches where the diameter of the crystal grains is preferably 0.1-50 microns (Paragraph 27) and this is considered the claimed ‘minor-axis’ based on applicant’s definition provided in the first full paragraph of page 5 of the originally filed specification.  See MPEP 2144.05.
Considering claims 5 and 16, Chen teaches where the thickness of the crystal grain is 0.01-500 microns (Paragraph 27).  See MPEP 2144.05.
Considering claim 12, Chen teaches where the substrate may be glass, quartz, metal, etc. (Paragraph 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US 2013/0302646 and 2014/0217593) teach a similar nano-twinned copper layer as that which is claimed.  Chen et al. (US 2020/0083539) and Ho et al. (US 2020/0236782) teach nano-twinned copper layers, but where the [111] orientation is less than that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784